     Case 2:20-cv-00995-RFB-DJA Document 10 Filed 06/04/20 Page 1 of 2



     Dana Howell, NV Bar No. 11607
 1
     Kelly Kichline, NV Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                            THE UNITED STATES DISTRICT COURT
 9

10                                   FOR THE DISTRICT OF NEVADA

11
     BRENDAN TANKERSLEY,                                 CASE NO.: 2:20-cv-00995-RFB-DJA
12
                        Plaintiff,
13                                                       STIPULATION AND ORDER TO
     vs.                                                 EXTEND TIME FOR DEFENDANTS TO
14                                                       FILE RESPONSIVE PLEADINGS IN
     MGM RESORTS INTERNATIONAL, a                        RESPONSE TO PLAINTIFF’S
15                                                       COMPLAINT
     Foreign Corporation; and, BELLAGIO, LLC, a
16   Domestic Corporation.
                                                         (First Request)
17                          Defendants.
18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel that Defendants MGM Resorts International and Bellagio, LLC (collectively,
20
     “Defendants”), may have additional time within which to submit their responsive pleadings in
21

22   response to Plaintiff’s Complaint (ECF No. 1, Exhibit A), which are currently due on June 3, 2020,

23   for 30 days, up to and including Friday, July 3, 2020.

24   ///
25   ///
26
     ///
27

28
                                                     1
     Case 2:20-cv-00995-RFB-DJA Document 10 Filed 06/04/20 Page 2 of 2



            This is the first stipulation for an extension of time to file Defendants’ responsive
 1

 2   pleadings. This Stipulation is made in good faith and not for purposes of improper delay.

 3
        DATED this 3rd day of June, 2020.                DATED this 3rd day of June, 2020.
 4
        KEMP & KEMP                                      MGM RESORTS INTERNATIONAL
 5

 6      _/s/Victoria L. Neal______________               /s/Kelly R. Kichline_________________
        Victoria L. Neal, Esq.                           Kelly R. Kichline, Esq.
 7
        Nevada Bar No.: 13382                            Nevada Bar No.: 10642
 8      7435 W. Azure Drive, Ste. 110                    6385 S. Rainbow Boulevard, Suite 500
        Las Vegas, NV 89130                              Las Vegas, NV 89119
 9      Attorney for Plaintiff                           Attorney for Defendants

10

11

12

13                                               ORDER

14
     IT IS SO ORDERED:
15

16                                                ________________________________________________

17                                                UNITED STATES MAGISTRATE JUDGE

18
                                                          June 4, 2020
                                                  DATED: ___________________
19
20

21

22

23

24

25

26
27

28
                                                     2
